DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This amendment filed on 1/27/21. Claims 1-20 are pending. Claims 1, 3-6, 12, and 18 have been amended without prejudice. Claims 2, 7-11, 13-17, 19, and 20 are unchanged.
Terminal Disclaimer
The terminal disclaimer filed on 1/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10630824 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 1;
a housing having a rear face and sidewalls that extend from the rear face; a display mounted in the housing, wherein the display forms a front face that is opposite from the rear face, wherein the sidewalls extend from the rear face to the front face; a transparent layer on the rear face; and a layer viewable through the transparent layer, wherein the layer has an adjustable appearance, wherein the layer with the adjustable appearance extends from a first one of the sidewalls to a second one of the sidewalls..
As recited by claim 12;
a housing having a plurality of sidewalls and a rear face that extends between the sidewalls, wherein the rear face is formed from a transparent member; and an adjustable appearance layer that is viewable through the transparent member, wherein the adjustable appearance layer extends between a first one of the sidewalls and a second one of the sidewalls in a first direction and between a third one of the sidewalls and a fourth one of the sidewalls in a second direction that is different from the first direction, and wherein the adjustable appearance 
layer comprises an electrochromic component that is configured to change appearance in response to an event.

a housing having a transparent layer; an adjustable decoration layer that overlaps the entire transparent layer, wherein the adjustable decoration layer is adjustable between a first appearance and a second appearance when viewed through the transparent layer; and a fixed decoration layer interposed between the adjustable decoration layer and the transparent layer, wherein the fixed decoration layer forms a logo.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue 
fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	GANNON et al (20180356945) discloses Systems, methods, and machine readable media for implementing a service for displaying, navigating, and sharing collections of media. Additionally provided is a device for use with such services that may receive, navigate, and display collections of media, allowing, for example, local and remote control over screen brightness and navigation through feeds and channels of media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170..If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan, can be reached on (571)272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to 
use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/Primary Examiner, Art Unit 2647